IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 31 MAL 2016
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
HARRY MICHAEL SZEKERES,                      :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

       AND NOW, this 27th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.

Justices Wecht and Mundy did not participate in the consideration or decision of this
matter.